                                        Document 262      Filed 01/30/20 Page 1 of 1
                                                                       Louis V. Fasulo , Esq. - NY & NJ
                                                                       Samuel M . Braverman, Esq . - NY & NJ
                                                                                 · a io Es . - NY & CO

                                                                       ~ ~ -com
                                                                       ~ m l aw.com

                                                                       ~i~flftmJaicALL y FILED
ATTORNEYS AT LAW                                                       DOC#:
                                  CHAMBERS OF KIMBA M. WOOD
                                                                               ----r-----
                                        u .s .o .J.-S.O .N.Y.
                                                                       DATEFILED:            .;z f,{l ~ ~

                                                                  January 30, 2020

Via Electronic Filing
Hon. Judge Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 26A
New York, New York 10007

Re:    United States v. Gordon Freedman, 18 CR 217 (KMW)                 MEfv10 EN~ORS[D
Dear Judge Wood :

       Pursuant to Federal Rules of Criminal Procedure 46(g), I respectfully request that this
Court exonerate the surety and issue an Order directing the Clerk to vacate the bond.

       Subsequent to the guilty verdict rendered in this case, Dr. Freedman pied guilty and was
remanded in United States v. Freedman, 19 CR 249, before the Hon. Judge Nathan on December
18, 2019. Dr. Freedman remains in the custody of the Bureau of Prisons pending sentence
scheduled for April 23, 2020.

       Because Dr. Freedman was remanded with no reasonable expectation of release before ]              ~     -
sentencing, I respectfully request that this Court exonerate the surety, and issue an Order               ~
directing the Clerk to vacate the bond and provide proof of the same to the defense. The
Government does not oppose this request.

                                             Respectfully Submitted,


                                             Attorneys for Defendant Dr. Freedman
                                             FASULO, BRAVERMAN & Di MAGGIO, LLP

                                      By:    /s/ Samuel M. Braverman
                                             Samuel M. Braverman, Esq.



                                                     SO ORDERED :          N.Y.,   \1. ''
                                                                                        f.




                                                           KIMBA M. WOOD
                                                                U.S.O.J.
